Citation Nr: 0212484	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-04 402	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the case was 
transferred to the RO in Newark, New Jersey some time in June 
or July 1997.  This case was remanded by the Board in 
November 1999; it was returned to the Board in June 2002.

In a brief, submitted to the Board in August 1999, the 
veteran's representative asserts that the August 1997 notice 
of disagreement with the April 1997 RO decision constitutes a 
notice of disagreement with respect to denials of service 
connection for residuals of burns of the left hand and flank 
and gunshot wound to the left knee.  This is again referred 
to the RO for its consideration.

In the August 1999 brief, the veteran's representative also 
asserts that rating actions in September 1981, October 1983, 
June 1992, and August 1995, erroneously failed to consider 
whether or not the veteran was entitled to a permanent and 
total disability rating for pension purposes, indicating a 
belief that an inferred claim for a permanent and total 
disability rating for pension purposes existed at each time 
the veteran applied for benefits.  This is also again 
referred to the RO for its consideration. 



REMAND

Briefly, the veteran seeks establishment of an effective date 
earlier than February 18, 1994, for service connection for 
PTSD.  Review of the record discloses that the claim for an 
earlier effective date is based in large part on the argument 
that certain rating decisions denying prior claims for 
service connection for psychiatric disability were clearly 
and unmistakably erroneous.

In an April 1998 decision, the RO determined that the 
veteran's raised claims of clear and unmistakable error (CUE) 
would not be considered; the RO explained that the veteran's 
claims were invalid because they were "ambiguous", in that 
the veteran had not identified any specific rating decision 
challenged, or identified the records that were purportedly 
unavailable.  The Board notes that the veteran's former 
representative, in August 1999, identified the September 30, 
1981, October 4, 1983, June 5, 1992, and August 19, 1995, 
rating decisions as the rating decisions the veteran intended 
to challenge.  The former representative also presented 
argument in support of the veteran's contention that CUE 
existed with respect to those decisions.  

The Board, in the November 1999 remand, construed a December 
1998 submission by the veteran's former representative to 
constitute a notice of disagreement with the April 1998 
decision by the RO, and requested that the RO issue a 
statement of the case addressing the issue of whether CUE 
should be considered in RO decisions prior to April 1997 that 
denied service connection for PTSD.  The record reflects that 
the RO issued the requested statement of the case in December 
2001.

The Board notes that in June 2002, the veteran's current 
representative also alleged the presence of CUE in rating 
decisions dated in 1981, 1983, 1992 and 1995 that failed to 
grant service connection for PTSD.

After reviewing the procedural history of the case, and 
notwithstanding the veteran's failure to perfect an appeal of 
the above April 1998 decision by the RO, the Board is of the 
opinion that the RO should adjudicate the veteran's assertion 
of CUE in certain rating decisions.  In particular, the 
veteran's former and current representatives have clearly 
asserted the presence of CUE in rating decisions dated 
September 30, 1981; October 4, 1983; June 5, 1992; and August 
19, 1995, to the extent those rating decisions denied 
entitlement to service connection for psychiatric disability, 
to include PTSD.

Moreover, and under the circumstances, the Board concludes 
that the issues of entitlement to an earlier effective date 
for service connection for PTSD and whether there was clear 
and unmistakable error in the September 1981, October 1983, 
June 1992 and August 1995 rating decisions are inextricably 
intertwined.

The Board is aware that the RO believes that it need not 
adjudicate the veteran's claims of CUE because they are 
ambiguous.  The Board must respectfully disagree with the RO 
on this point.  The veteran, through his representatives, has 
identified the specific rating decisions he believes are 
clearly and unmistakably erroneous, and has presented 
argument as to the basis for his challenge of those rating 
decisions.  

The Board is also aware that the RO, in an August 1997 rating 
decision, determined that no revision was warranted in the 
decision to grant service connection for PTSD effective 
February 18, 1994, and that "[a]ll of the rating decisions 
in the claims folder were correct based on the evidence on 
file at the time the decisions were made."  However, it is 
far from clear whether this rating decision was intended to 
establish that clear and unmistakable error did not exist in 
the September 1981, October 1983, June 1992 or August 1995 
rating decisions identified by the veteran's representatives.

Since the resolution of the veteran's raised claims of CUE 
could impact the disposition of his claim for an earlier 
effective date for PTSD, the Board is of the opinion that the 
most prudent and efficient course of action in this case is 
to defer consideration of the instant claim pending the 
procedural actions described immediately below.



Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should adjudicate the issues 
of whether there was clear and 
unmistakable error in rating 
decisions dated in September 30, 
1981, October 4, 1983, June 5, 1992, 
and August 19, 1995, to the extent 
that those rating decisions denied 
service connection for psychiatric 
disability, to include PTSD.  If 
clear and unmistakable error is 
found in any of the above rating 
decisions, the RO should 
readjudicate the issue of 
entitlement to an effective date 
earlier than February 18, 1994, for 
service connection for PTSD.  If 
clear and unmistakable error is not 
found in the above rating decisions, 
the veteran and his representative 
should be provided notice of the 
determinations and of his appeal 
rights.  Thereafter, if a timely 
notice of disagreement is received, 
the RO should undertake all 
appropriate procedural actions 
outlined in 38 C.F.R. Part 19 
(2001). 

Thereafter, following receipt of a timely filed substantive 
appeal or the expiration of the appeal period with respect to 
the issues of whether September 30, 1981, October 4, 1983, 
June 5, 1992, or August 19, 1995, rating decisions were 
clearly and unmistakably erroneous, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is otherwise notified by 
the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


